DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Replacement drawings were received on 1 October 2021. These drawings are acceptable.
The drawings are objected to because the drawing on page 5 of 22 lacks a figure number label.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
1812 as the paddle, which seems to be in error.  

Claim Objections
Claims 19–21 are objected to because of the following informalities:
Claim 19 recites “side wall” (ln. 8), which should be one word “sidewall” just as in the rest of the disclosure.
Claim 20 is presented in block format, where the text following its semi-colon on line 6 should have its own section. See 37 C.F.R. 1.75(i): where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.
Claim 21 is objected to due to dependency upon an objected-to claim.

Claim Rejections — 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites, first, “the deflector,” and then, “the first deflector” and “the second deflector.” Claim 22 from which claim 23 depends provides antecedent basis for “a first deflector” and “a second the deflector,” or whether this limitation was intended to be “the deflectors.”

Claim Rejections — 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Capp (US Pub. 2002/0027175) in view of Cho (US Pat. 3,999,680).
Claim 1: Capp discloses a cooking assembly (20) comprising:
a cooking vessel (28) comprising:
a bottom contact portion (see para. 27 describing a series of layers; this would be “the exterior surface of the pot 28”) including a first bore therethrough (112);
a heating portion spaced above the bottom contact portion (again from para. 27, this would be the “aluminum alloy” layer; para. 28, “heat generated by the internal aluminum layers during induction heating”) and including a second bore therethrough (112);
a sidewall (32) connected to the heating portion and together with the heating portion configured to retain food in the cooking vessel (as food preparation container 22); and
a rim connected to a top portion of the sidewall (see the top of 32 in fig. 2);

a motor (140) connected to the mixer via the first bore and the second bore to drive the mixer to rotate (explained in paras. 55–57).
Capp does not disclose its rim defining a plurality of ports extending therethrough to deliver hot air to the cooking vessel.
However, Cho discloses a cooking vessel (12) with a rim (22) defining a plurality of ports extending therethrough (24) to deliver hot air to the cooking vessel (this limitation qualifies as intended use and does not meaningfully structurally limit the claim; were hot air to be directed through these ports, hot air would indeed be delivered to the cooking vessel; nothing in the claim demands structure for sending hot air through these ports).
The advantage of this feature is that it cools down the cooking vessel interior (col. 2, lns. 43–46).
Therefore, it would have been obvious to one of ordinary skill in the art to add the ports of Cho to the rim of Capp to cool down the cooking vessel interior.
Commentary: As the “hot air” limitation is only intended use, it has no bearing even on the rationale that one of ordinary skill in the art would have to structurally modify the reference.
Claim 2: Capp discloses the cooking vessel further comprising a heat spreader positioned between and in contact with the bottom support portion and the heating portion (from para. 27, “A next layer comprises pure aluminum, a next layer an aluminum alloy, a next layer pure aluminum,” together).
Claim 6: Capp discloses the mixer further comprising a hub (92) and a blade (94, 104) extending radially from the hub (ascertainable from figs. 2 and 6), the blade rotatable with the hub to engage the heating portion and the sidewall to mix food within the cooking vessel (para. 42, “stirring/wiping blade .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Capp in view of Cho as applied to claim 2 above, and further in view of Cheng (US Pub. 2007/0000915).
As interpreted for claim 1 above, Capp discloses its bottom support portion being made of a stainless-steel alloy (para. 27, “external surface . . . a layer of stainless steel again,” referencing “304 stainless steel” from earlier in the paragraph) and its heat spreader being substantially comprised of aluminum (para. 27, “pure aluminum” for the layer between the aluminum alloy and the exterior surface).
As interpreted for claim 1, Capp does not disclose its heating portion being made of a stainless-steel alloy. Instead, the heating portion cited for claim 1 is made of an “aluminum alloy.” Meanwhile, Capp’s “interior surface” is made of “304 stainless steel” (para. 27), which is austenitic (non-magnetic) and therefore cannot qualify as the “heating portion” of claim 1.
However, considering the relevant limitations of claims 1–3 together, Cheng discloses, in total, a cooking vessel (100) comprising a bottom contact portion (106); a heating portion (105; para. 34, “stainless steel grade 430”) spaced above the bottom contact portion (separated by 107, 108, 109); a heat spreader (107, 108, 109) positioned between and in contact with the bottom support portion and the heating portion (ascertainable from figs. 2A–D); wherein the bottom support portion and the heating portion are made of a stainless-steel alloy (para. 34, “stainless steel grade 430”) and the heat spreader is made of aluminum (para. 27, “aluminum”).
Although the pots of Capp and Cheng have different constructions, they are both pots for induction heating, and both Capp and Cheng describe their pots has having similar advantages. Capp states that its preferred embodiment provides for “a more stable temperature gradient” (para. 28), while Cheng states that its laminated cookware provides “a more uniform temperature distribution” 
Therefore, it would have been obvious to one of ordinary skill in the art to employ a cookware of Cheng as the cooking vessel for the cooking assembly of Capp as an equivalent known for the same purpose.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Capp in view of Cho and Cheng as applied to claim 3 above, and further in view of Alet Vidal et al. (US Pub. 2013/0001220).
Claim 4: Capp modified by Cheng discloses an induction heating device (Capp: 56, 58) positioned below the bottom contact portion (ascertainable from figs. 3 and 4), the induction heating device configured to heat the bottom support portion and the heating portion using induction (Cheng: para. 34, “induction cooking, stainless steel grade 430”).
Capp does not disclose a glass support positioned between the induction heating device and bottom support portion. Instead, Capp discloses a disk 82 made of ceramic (para. 38).
However, it is well known in the art that glass and ceramic can often be substituted. Alet Vidal discloses a similar inductively heated apparatus that has an analogous support plate 2 made of “glass or glass ceramic” (para. 29). See MPEP § 2144.06.II., substituting equivalents known for the same purpose.
Therefore, it would have been obvious to one of ordinary skill in the art to replace the construct the disk 82 of Capp out of the glass or glass ceramic taught by Alet Vidal as an equivalent material known for the same purpose.
Claim 5: Capp modified by Alet Vidal discloses the glass support (disk 82 of Capp constructed of the glass or glass ceramic of Alet Vidal) including a bore therethrough (Capp: 84), and wherein the induction heating device includes a bore therethrough (see the center of 56 in fig. 4; also fairly .
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Capp in view of Cho as applied to claim 6 above, and further in view of Gelfand (US Pub. 2006/0219100).
Claim 7: Capp discloses the mixer further comprising its blade having a blade length matching a distance between the hub and the sidewall (see fig. 6).
Capp does not disclose its mixer further comprising a paddle extending radially from the hob opposite the blade, the padding having a paddle length smaller than the blade length. Instead, Capp has an auger 92 (with a length smaller than the blade length) that cannot be fairly characterized as a paddle.
However, Gelfand discloses a similar dual-element mixer (figs. 6–7) comprising, in total, a blade (415, 420) that extends radially from a hub (405), the blade rotatable with the hub to engage an analogous interior surface and sidewall to mix food within a vessel (para. 32, “425 and 430 scrape the cylindrical side surface”), as well as a paddle (605, 610) extending radially from the hob opposite the blade (see figs. 6 and 7 showing one opposite each blade), the blade having a length substantially matching a distance between the hub and a sidewall (para. 32, “425 and 430 are positioned adjacent to the cylindrical side surface”), and the paddle having a length smaller than the blade length (ascertainable from figs. 6–7).
One of ordinary skill in the art would have recognizes that the mixers of Capp and Gelfand are both configured to mix effectively, but that Gelfand’s mixer would certainly be better suited for certain food types.
Therefore, it would have been obvious to one of ordinary skill in the art to replace the mixer of Capp with the mixer of Gelfand to render the apparatus more suited to mixing certain food types.
Claim 8: Modified as per claim 7 above, Gelfand discloses the mixer being symmetric about a transverse axis of the mixer (fig. 7, an X–Y plane through the middle of the mixer) and being asymmetric about a longitudinal axis of the mixer (fig. 7, a X–Z plane through any part of the mixer).
Claims 7 and 9–11 are rejected under 35 U.S.C. 103 as being unpatentable over Capp in view of Cho as applied to claim 6 above, and further in view of Cox et al. (US Pub. 2018/0344090).
Claim 7: Capp discloses the mixer further comprising its blade having a blade length matching a distance between the hub and the sidewall (see fig. 6).
Capp does not disclose its mixer further comprising a paddle extending radially from the hob opposite the blade, the padding having a paddle length smaller than the blade length. Instead, Capp has an auger 92 (with a length smaller than the blade length) that cannot be fairly characterized as a paddle.
However, Cox discloses a similar dual-element mixer comprising, in total, a blade (102, 106) that extends radially from a hub (104), the blade rotatable with the hub to engage an analogous interior surface and sidewall to mix food within a vessel (see fig. 8), as well as a paddle (108) extending radially from the hob opposite the blade (see fig. 1), the blade having a length substantially matching a distance between the hub and a sidewall (fig. 8), and the paddle having a length smaller than the blade length (ascertainable from figs. 1–8).
One of ordinary skill in the art would have recognizes that the mixers of Capp and Cox are both configured to mix effectively, but that Cox’s mixer would certainly be better suited for certain food types.
Therefore, it would have been obvious to one of ordinary skill in the art to replace the mixer of Capp with the mixer of Cox to render the apparatus more suited to mixing certain food types.
Claim 9: Modified as per claim 7 above, Cox discloses a distal portion of the blade being flared (with 106).
Claim 10: Modified as per claim 7 above, Cox discloses a top portion of the blade including a spine extending from the hub to a tip of the blade (portion 102).
Claim 11: Modified as per claim 7 above, Cox discloses the blade including a first edge positioned on a first side of the spine (114) and a second edge positioned on a second side of the spine opposite the first side (116).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Capp in view of Cho and Cox as applied to claim 10 above, and further in view of Gelfand (US Pub. 2006/0219100).
Modified as per claim 7 above, Cox does not clearly disclose the first edge having a radius of curvature between the hub and a distal tip and wherein the radius of curvature is 180 and 380 millimeters. Cox only describes its blade 102 as “curved, inclined” (para. 57) as well as possibly having “a substantially concave curvature” (para. 59).
However, Gelfand discloses a similar apparatus with a blade (415, 420, fig. 4A), and also teaches that its edge can assume a variety of curvatures (see figs. 4B–E). 
Gelfand discloses that “[t]hese various shapes allow for better mixing and stirring of the food.” Given how similar the apparatuses of Cox and Gelfand are with the pending application, the Office finds it more likely than not that a radius of curvature of 180 to 380 millimeters is among or between the possibilities shown in figs. 4B–E of Gelfand.
Therefore, it would have been obvious to one of ordinary skill in the art to adopt a radius of curvature of 180 to 380 millimeters, as coincidentally taught by Gelfand, to allow for better mixing and stirring of food.
Claims 14–18 are rejected under 35 U.S.C. 103 as being unpatentable over Capp in view of Cho and Cox as applied to claim 7 above, and further in view of De’ Longhi (US Pub. 2018/0160840).
Claim 14: Capp does not disclose the cooking vessel further comprising a deflector extending radially inward from the sidewall toward the hub of the mixer, the deflector configured to engage the food during mixing operations.
However, De’ Longhi discloses its cooking vessel (11) further comprising a deflector (22) extending inwardly from a sidewall (15) toward a hub (18) of a mixer (16), the deflector configured to engage the food during mixing operations (para. 64, “acts to stir the food”).
Therefore, it would have been obvious to one of ordinary skill in the art to add the deflector of De’ Longhi to the sidewall of the vessel of Capp to allow it to stir food with the mixer of Cox.
Claim 15: Capp modified by Cox and De’ Longhi discloses the deflector being positioned above the heating portion (De’ Longhi: see fig. 1 showing deflector 22 raised above its own analogous interior surface 14) such that the blade (of Cox; but see analogous blade 16, 17, 20 of De’ Longhi) passes between the heating portion and the deflector when the blade rotates relative to the heating portion (De’ Longhi: clearly suggested by elements 16, 17, 20, and 22 in fig. 1).
Claim 16: Capp modified by Cox and De’ Longhi, and with the explanation for claim 15 in mind, discloses the deflector (of De’ Longhi) being positioned above the heating portion (of Capp; but see analogous interior surface 14 of De’ Longhi) such that a distance between the blade (of Cox; but see analogous elements 16, 17, and 20 of De’ Longhi) and the deflector is small enough to allow the deflector to scrape food off the blade when the blade passes under the deflector during mixing of the food (this would naturally result from the lower position and closeness to the sidewall of upending element 20 of De’ Longhi’s mixer 16 and mixing blade 17).
Claim 17: Capp modified by Cox and De’ Longhi discloses a distance between the deflector and the hub being greater than the paddle length (ascertainable from fig. 8 of Cox and fig. 1 of De’ Longhi).
Claim 18: Modified as per claim 14 above, Cox discloses the deflector having a geometric shape of a curved triangular prism (visible enough in fig. 2; the two points where the deflector 22 contact the .
Claims 19 and 21–23 are rejected under 35 U.S.C. 103 as being unpatentable over Capp in view of Cox and De’ Longhi.
Claim 19: Capp discloses a cooking assembly (20) comprising:
a cooking vessel (28) comprising:
a bottom contact portion (see para. 27 describing a series of layers; this would be “the exterior surface of the pot 28”) including a first bore therethrough (112);
a heating portion spaced above the bottom contact portion (again from para. 27, this would be the “aluminum alloy” layer; para. 28, “heat generated by the internal aluminum layers during induction heating”) and including a second bore therethrough (112); and
a sidewall (32) connected to the heating portion and together with the heating portion configured to retain food in the cooking vessel (as food preparation container 22);
a mixer (29) located within the cooking vessel (see figs. 1, 2, and 6), the mixer configured to rotate relative to the heating portion (ascertainable from para. 42 and the figures), the mixer including a hub (92) and a blade (94, 104) extending radially from the hub (ascertainable from figs. 2 and 6), the blade rotatable with the hub to engage the heating portion and the sidewall to mix food within the cooking vessel (para. 42, “stirring/wiping blade 94 is generally arranged to move food and ingredients around the pot 28, and to remove material adhering to the side wall and bottom of the pot 28”), the blade having a blade length matching a distance between the hub and the sidewall (see fig. 6).
Capp does not disclose its mixer further comprising a paddle extending radially from the hob opposite the blade, the padding having a paddle length smaller than the blade length. Instead, Capp has an auger 92 (with a length smaller than the blade length) that cannot be fairly characterized as a paddle.

One of ordinary skill in the art would have recognizes that the mixers of Capp and Cox are both configured to mix effectively, but that Cox’s mixer would certainly be better suited for certain food types.
Therefore, it would have been obvious to one of ordinary skill in the art to replace the mixer of Capp with the mixer of Cox to render the apparatus more suited to mixing certain food types.
Neither Capp nor Cox discloses the cooking vessel further comprising a deflector extending radially inward from the sidewall toward the hub of the mixer, the deflector configured to engage the food during mixing operations, and the blade configured to pass under the deflector when the blade rotates relative to the heating portion.
However, De’ Longhi discloses its cooking vessel (11) further comprising a deflector (22) extending inwardly from a sidewall (15) toward a hub (18) of a mixer (16), the deflector configured to engage the food during mixing operations (para. 64, “acts to stir the food”), and its own blade (17) configured to pass under the deflector (ascertainable from fig. 1, see the position of blade 20 and the gap under 22) when the blade rotates relative to a heating portion (14, 30). 
It would have been obvious to one of ordinary skill in the art to add the deflector of De’ Longhi to the sidewall of the vessel of Capp to allow it to stir food with the mixer of Cox.
Claim 21: Modified as per claim 19 above, De’ Longhi does not disclose a second deflector extending radially inward from the sidewall toward the hub of the mixer, the second deflector located 
However, De’ Longhi teaches the use of “at least one stirring element 22” (para. 64), which clearly invites one of ordinary skill in the art to implement a second deflector extending radially inward from the sidewall toward the hub of the mixer, just like the first deflector. Furthermore, one of ordinary skill in the art would naturally recognize the opposite of the first deflector to be the most obvious place to position the second deflector for radially equal food treatment.
Claim 22: Capp discloses a cooking assembly (20) comprising:
a cooking vessel (28) comprising:
a bottom contact portion (see para. 27 describing a series of layers; this would be “the exterior surface of the pot 28”) including a first bore therethrough (112);
a heating portion spaced above the bottom contact portion (again from para. 27, this would be the “aluminum alloy” layer; para. 28, “heat generated by the internal aluminum layers during induction heating”) and including a second bore therethrough (112);
a sidewall (32) connected to the heating portion and together with the heating portion configured to retain food in the cooking vessel (as food preparation container 22); and
a mixer (29) located within the cooking vessel (see figs. 1, 2, and 6), the mixer configured to rotate relative to the heating portion (ascertainable from para. 42 and the figures), the mixer including:
a hub (92) and a blade (94, 104) extending radially from the hub (ascertainable from figs. 2 and 6), the blade rotatable with the hub to engage the heating portion and the sidewall to mix food within the cooking vessel (para. 42, “stirring/wiping blade 94 is generally arranged to move food and ingredients around the pot 28, and to remove material adhering to the side wall and bottom of the pot 28”); and
Capp does not disclose its mixer including a paddle extending radially from the hub opposite the blade, the blade having a blade length matching a distance between the hub and the sidewall, and the paddle having a paddle length smaller than the blade length. Instead, Capp has an auger 92 (with a length smaller than the blade length) that cannot be fairly characterized as a paddle.
However, Cox discloses a similar dual-element mixer comprising, in total, a blade (102, 106) that extends radially from a hub (104), the blade rotatable with the hub to engage an analogous interior surface and sidewall to mix food within a vessel (see fig. 8), as well as a paddle (108) extending radially from the hob opposite the blade (see fig. 1), the blade having a length substantially matching a distance between the hub and a sidewall (fig. 8), and the paddle having a length smaller than the blade length (ascertainable from figs. 1–8).
One of ordinary skill in the art would have recognizes that the mixers of Capp and Cox are both configured to mix effectively, but that Cox’s mixer would certainly be better suited for certain food types.
Therefore, it would have been obvious to one of ordinary skill in the art to replace the mixer of Capp with the mixer of Cox to render the apparatus more suited to mixing certain food types.
Capp does not disclose a first deflector extending radially inward from the sidewall toward the hub of the mixer, the first deflector configured to engage the food during mixing operations; and a second deflector extending radially inward from the sidewall toward the hub of the mixer, the second deflector located opposite the first deflector, and the second deflector configured to engage the food during mixing operations.
However, De’ Longhi discloses its cooking vessel (11) further comprising a deflector (22) extending radially inward from a sidewall (15) toward a hub (18) of a mixer (16), the deflector configured to engage the food during mixing operations (para. 64, “acts to stir the food”), and its own blade (17).

It would have been obvious to one of ordinary skill in the art to add the deflectors suggested by De’ Longhi to the sidewall of the vessel of Capp to allow it to stir food with the mixer of Cox.
Claim 23: Modified as per claim 22 above, De’ Longhi discloses the deflector (both 22 and its secondary deflector) being located above the heating portion (see 22 relative to 30, 14 in fig. 1) such that the blade passes between the heating portion and the first deflector and the second deflector when the blade rotates relative to the heating portion (ascertainable from fig. 1, see the position of blade 20 and the gap under 22).

Allowable Subject Matter
Claims 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see Remarks, filed 1 October 2021, with respect to the § 112(b) rejection of claim 1 have been fully considered and are persuasive. The § 112(b) rejection of claim 1 has been withdrawn.
Applicant’s remaining arguments have been fully considered but they are not persuasive.

Applicant argues that Gelfand does not disclose its mixer being symmetric about an X–Y plane, citing fig. 6 of Gelfand as well as the absence of any explicitly disclosure in Gelfand regarding symmetry (pgs. 15–16). Para. 36 of Gelfand explains that “The left and right inner paddles 605 and 610 are connected to the hub 405 and may be tilted relative to a vertical plane passing through the left and right arms 415 and 420. In one embodiment, the left and right upright members 425 and 430 rotate in the same direction as the left and right inner paddles 605 and 610. In one embodiment, the left and right upright members 425 and 430 rotate in the opposite direction as the left and right inner paddles 605 and 610.” The Office takes the position that fig. 7 clearly shows a symmetrical configuration embodiment, while fig. 6 shows an asymmetrical configuration in accordance with other embodiments described in para. 36.
Applicant argues that Cox does not teach a top portion of the blade including a spine (pgs. 16–17). Applicant further argues that fig. 7 shows a bottom view of element 102 showing the spine. The Office can only understand from Applicant’s arguments that a “spine” is supposed to have some more specific structure, but the Office understands a spine only to be an element between the hub and the top of the blade, which 102 (having its own top portion, see e.g. fig. 1) qualifies as.


Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J NORTON/Primary Examiner, Art Unit 3761